 

Exhibit 10.1

 

transfer agency and registrar services agreement

 

This Transfer Agency and Registrar Services Agreement (this “Agreement”), dated
as of December 28, 2018 (the “Effective Date”), is entered into by and between
Runway Growth Credit Fund Inc., a Maryland corporation (the “Company”), and
American Stock Transfer & Trust Company, LLC, a New York limited liability trust
company (“AST”; together with the Company, the “Parties”; each, the “Party”).

 

1.            Appointment of AST as Transfer Agent and Registrar.

 

(a)          The Company hereby appoints AST, and AST hereby accepts such
appointment, to act as sole transfer agent and registrar (the “Transfer Agent”)
for the common stock of the Company and for any other securities of the Company
as requested in writing by the Company from time to time (the “Shares”). AST
shall perform only those duties and obligations that are specifically set forth
in this Agreement, and no implied duties and obligations shall be read into this
Agreement against AST.

 

(b)          On or immediately after the Effective Date, the Company shall
deliver to AST the following: (i) forms of outstanding stock certificates of the
Company (the “Stock Certificates”) approved and authorized by the board of
directors of the Company (the “Board”) and certified by the corporate secretary
or similar authorized officers of the Company; (ii) incumbency certificates of
the officers of the Company who are authorized to (x) execute Stock Certificates
and/or (y) deliver written instructions and requests on behalf of the Company to
AST; (iii) copies of the organizational documents of the Company, certified by
the corporate secretary or similar authorized officers of the Company; (iv) a
sufficient supply of blank Stock Certificates executed by (or bearing the
facsimile signature of) the officers of the Company who are authorized to
execute Stock Certificates and, if required, bearing the Company’s corporate
seal; (v) a schedule that lists the class of the Shares, the par value of the
Shares, and the number of authorized Shares; and (vi) all documentation or
information reasonably requested by AST that is required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, as amended. The Company authorizes AST to use Stock
Certificates bearing the signature of an authorized officer of the Company who
at the time of use is no longer an officer.

 

(c)          The Company shall promptly advise AST in writing of any change in
the capital structure of the Company, and the Company shall promptly provide AST
with resolutions of the Board authorizing any recapitalization of the Shares or
change in the number of issued or authorized Shares. Further, the Company shall
advise AST reasonably promptly of any amendment or supplement to any information
or materials provided by the Company to AST and shall provide such amendment or
supplement to AST as soon as practicable.

 

(d)          [The Company hereby authorizes AST to establish a program (the “DRS
Sale Program”) through which a holder of one or more Shares (each, a
“Shareholder”) may elect to sell any Shares held in book-entry form through the
Direct Registration System. The Company shall not be charged by AST for
establishing or administering the DRS Sale Program, and AST shall be entitled to
charge a transaction fee as set forth on Schedule 2 to any Shareholder that
elects to sell Shares through the DRS Sale Program. The Company hereby appoints
AST, and AST hereby accepts such appointment, to act as the administrator of the
DRS Sale Program.]

 

 

 

  

2.            Term. The initial term of this Agreement shall be five (5) years
from the date hereof, and this Agreement shall automatically renew for
additional five-year successive terms (each, a “Term”) without further action of
the Parties, unless written notice is provided by either Party at least ninety
(90) days prior to the end of the initial or any subsequent five-year period.
The Term shall be governed by this Section, notwithstanding the cessation of
active trading of the Shares.

 

3.            Fees; Expenses.

 

(a)          As consideration for the services listed on Schedule 1 (the
“Services”), the Company shall pay to AST the fees set forth on Schedule 2 (the
“Fees”). If the Company requests that AST provide additional services not
contemplated hereby, the Company shall pay to AST fees for such services at
AST’s reasonable and customary rates, such fees to be governed by the terms of a
separate agreement to be mutually agreed to and entered into by the Parties at
such time (the “Additional Service Fee”; together with the Fees, the “Service
Fees”).

 

(b)          The Company shall reimburse AST for all reasonable and documented
expenses incurred by AST (including, without limitation, reasonable and
documented fees and disbursements of counsel) in connection with the Services
(the “Expenses”); provided, however, that AST shall receive written approval
from the Company for any out-of-pocket expenses exceeding $2,500. The Company
agrees to pay all Service Fees and Expenses within thirty (30) days following
receipt of an invoice from AST.

 

(c)          The Company agrees and acknowledges that AST may adjust the Service
Fees annually, on or about each anniversary date of this Agreement, by the
annual percentage of change in the latest Consumer Price Index of All Urban
Consumers United States City Average, as published by the U.S. Department of
Labor, Bureau of Labor Statistics, plus three percent (3%).

 

(d)          Upon termination of this Agreement for any reason, AST shall assist
the Company with the transfer of records of the Company held by AST. AST shall
be entitled to reasonable additional compensation and reimbursement of any
Expenses for the preparation and delivery of such records to the successor agent
or to the Company, and for maintaining records and/or Stock Certificates that
are received after the termination of this Agreement (the “Record Transfer
Services”).

 

4.            Representations and Warranties.

 

(a)          The Company represents and warrants to AST that (i) it is duly
organized and validly existing and in good standing under the laws of the state
of its organization; (ii) it has all requisite power and authority to enter into
this Agreement and to perform the transactions contemplated hereby; (iii) the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company; and (iv) this Agreement has been duly executed and
delivered and is the legally valid and binding obligation of the Company,
enforceable against the Company in accordance with the Agreement’s terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles (whether enforcement is sought by proceeding in equity or at law).

 

(b)            AST represents and warrants to the Company that: (i) it is a
limited liability trust company duly organized and validly existing and in good
standing under the laws of the State of New York; (ii) it is duly qualified to
carry on its business in the State of New York; (iii) it is empowered under
applicable laws and by its governing documents to enter into and perform this
Agreement; (iv) all requisite corporate proceedings required by said governing
instruments and applicable law have been taken to authorize it to enter into and
perform this Agreement, and this Agreement has been duly executed and delivered,
and is enforceable against AST in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
(whether enforcement is sought by proceeding in equity or at law); and (v) it is
duly registered as a transfer agent under the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), and is in compliance with its obligations
under the Exchange Act and the rules and regulations thereunder.

 

-2-

 

  

(c)          All Shares issued and outstanding as of the date hereof, or to be
issued during the Term, are or shall be duly authorized, validly issued, fully
paid and non-assessable. All such Shares are or shall be duly registered under
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(d)          Any Shares that are not registered under the Securities Act and the
Exchange Act are or shall be issued or transferred in a transaction that is, or
a series of transactions that are, exempt from the registration provisions under
the Securities Act and the Exchange Act, and such Shares bear or shall bear the
applicable restrictive legends. Upon any issuance or transfer of such Shares,
the Company shall deliver to AST a legal opinion in form and substance
reasonably satisfactory to AST.

 

5.            Reliance.

 

(a)          AST shall be entitled to assume the validity of the issuance,
presentation or transfer of a Stock Certificate, the genuineness of any
endorsement(s), the authority of its presenter(s), or the collection or payment
of charges or taxes incident to the issuance or transfer of such Stock
Certificate; provided, however, that AST may delay or decline to issue or
transfer a Stock Certificate if it determines in good faith and in its sole
discretion that it is in the Company’s and/or AST’s best interests to receive
evidence or written assurance of the validity of the issuance, presentation or
transfer of the Stock Certificate, the authority of its presenter(s) or the
collection or payment of any charges or taxes relating to the issuance or
transfer.

 

(b)          AST shall not be responsible for any transfer or issuance of Shares
that has not been effected by AST.

 

(c)          AST may rely on, and shall be protected and incur no liability in
acting or refraining from acting in reliance upon: (i) any writing or other
instruction, including, but not limited to, oral instruction, certificate,
instrument, opinion, notice, letter, stock power, affidavit or other document or
security, received from any Person (as defined below) it believes in good faith
to be an authorized officer, agent or employee of the Company, unless, prior
thereto the Company has advised AST in writing that AST must act and rely only
on written instructions of certain authorized officers of the Company; (ii) any
statement of fact contained in any such writing or instruction which AST in good
faith believes to be accurate; (iii) other authenticity and genuineness of any
signature (manual, facsimile or electronic) appearing on any writing, including,
but not limited to, any certificate, instrument, opinion, notice, letter, stock
power, affidavit or other document or security; and (iv) the conformity to
original of any copy. AST may act and rely on the advice, opinions or
instructions received from the Company’s legal counsel. In the event that the
Company or its legal counsel is unavailable or does not respond to AST’s
requests for legal advice, AST may seek the advice of AST’s own legal counsel
(including its internal legal counsel), and AST shall be entitled to act and
rely on the advice, opinion or instruction of such counsel, which shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by AST pursuant to such advice, opinion or instruction.
Without limiting the foregoing, AST shall be entitled to use and rely upon any
instructions of the Company without responsibility for independent verification
thereof and shall not assume responsibility for the accuracy or completeness of
such instructions.

 

-3-

 

  

(d)          AST may rely on, and shall be protected and incur no liability in
acting or refraining from acting in reliance upon: (i) any writing or other
instruction believed by AST in good faith to have been furnished by or on behalf
of a Shareholder, including, but not limited to, any oral instruction,
certificate, instrument, opinion, notice, letter, stock power, affidavit or
other document or security; (ii) any statement of fact contained in any such
writing or instruction which AST in good faith believes to be accurate; (iii)
the apparent authority of any Person to act on behalf of a Shareholder as having
actual authority to the extent of such apparent authority; (iv) the authenticity
and genuineness of any signature (manual, facsimile or electronic) appearing on
any writing, including, but not limited to, any certificate, instrument,
opinion, notice, letter, stock power, affidavit or other document or security;
and (v) on the conformity to original of any copy. AST is authorized to reject
any transfer request that fails to satisfy AST’s internal procedures relating to
the transfer of Shares. Without limiting the foregoing, AST shall be entitled to
use and rely upon any instructions of a Shareholder or its representatives
without responsibility for independent verification thereof and shall not assume
responsibility for the accuracy or completeness of such instructions.

 

(e)          AST may rely on, and shall be protected and incur no liability in
acting or refraining from acting in reliance upon: (i) any guaranty of signature
by an “eligible guarantor institution” that is a member or participant in the
Securities Transfer Agents Medallion Program or other comparable signature
guarantee program or insurance program; or (ii) any instructions received
through the Depository Trust Company’s Direct Registration System/Profile
service.

 

(f)           AST shall promptly notify the Company upon receipt of a Stock
Certificate that is not reflected in AST’s records. If the Company and AST are
unable to account for such Stock Certificate, within sixty (60) days of such
determination, the Company shall in its sole discretion (a) increase the number
of issued Shares or (b) acquire and cancel a number of Shares to account for
such Stock Certificate.

 

6.            Lost, Stolen or Destroyed Certificates. AST shall not be obligated
to issue a replacement certificate for any Stock Certificate reported to have
been lost, stolen or destroyed, unless AST shall have received from the
applicable Shareholder: (a) an affidavit of loss; (b) an indemnity bond in form
and substance reasonably satisfactory to AST; and (c) payment of all applicable
processing fees; provided that, upon the Company’s written request, AST may, in
its sole discretion, accept an indemnification letter from the Company in lieu
of an indemnity bond.

 

7.            Unclaimed Property.

 

(a)          To the extent required by applicable unclaimed property laws or if
requested by the Company, AST will provide, or cause to be provided, unclaimed
property reporting services for unclaimed property that may be deemed abandoned
or otherwise subject to unclaimed property law. Such services may include
(without limitation) (i) identification of unclaimed or abandoned property, (ii)
preparation of unclaimed or abandoned property reports, (iii) delivery of
unclaimed or abandoned property to the applicable state unclaimed property
departments, (iv) completion of required due diligence notifications, (v)
responses to inquiries from Shareholders relating to unclaimed or abandoned
property, and (vi) such other services as may reasonably be necessary to comply
with unclaimed property laws or regulations. The Company shall assist and
cooperate with AST as reasonably necessary in connection with the performance of
the services described in this Section. AST shall assist the Company in
responding to (x) inquiries from state unclaimed property departments regarding
reports filed by or on behalf of the Company or (y) requests for the
confirmation of names of owners of unclaimed or abandoned property.

 

-4-

 

  

(b)           The Company acknowledges and agrees that AST may use a shareholder
locating service provider (the “Locating Service Provider”) to locate and
contact Shareholders (or their surviving relatives, joint tenants or heirs, as
applicable) to assist them in preventing the escheatment of applicable Shares
and related unclaimed or abandoned property. The Company shall not be charged by
AST or the Locating Service Provider for such services. The Locating Service
Provider shall inform the Shareholders that they may elect (x) to contact AST at
no charge other than at AST’s applicable fees or (y) to utilize the services of
the Locating Service Provider for a fee, which shall not exceed the maximum fee
allowed under the applicable state’s unclaimed property rules.

 

8.             Confidentiality.

 

(a)            “Confidential Information” means, as to the Disclosing Party (as
defined below) and, if applicable, its Affiliates: (i) information concerning
the business of the Disclosing Party and, if applicable, its Affiliates
(including, without limitation, business, financial, technical, and other
information marked or designated by such Party as “confidential” or
“proprietary”, historical financial statements, financial projections and
budgets, audits, tax returns and accountants’ materials, historical, current and
projected sales, capital spending budgets and plans, business plans, strategic
plans, marketing and advertising plans, publications, and customer agreements);
(ii) information that, by the nature of the circumstances surrounding the
disclosure, ought in good faith to be treated as confidential; (iii)
information, including account information, relating to the shareholders of the
Disclosing Party; and (iv) all notes, analyses, compilations, studies, summaries
and other material prepared by the Receiving Party (as defined below), its
Affiliates, employees, agents, and representatives containing or based, in whole
or in part, on any or all of the foregoing; provided that Confidential
Information shall not include any information that (x) is or becomes (through no
improper action or inaction of the Receiving Party) generally available to the
public; (y) was rightfully disclosed to the Receiving Party by a third party
without a breach of any confidentiality obligations hereunder; or (z) was
independently developed by the Receiving Party without reference to or use of
any Confidential Information.

 

(b)         “Affiliates” means, as to a specified Person, another Person that
directly, or indirectly, controls or is controlled or is under common control
with the specified Person; “Person” means any corporation, limited liability
company, partnership or other legal entity; and “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “controlled” shall
have corresponding meanings.

 

(c)          Each Party (the “Receiving Party”) acknowledges that it may acquire
or have access to Confidential Information of the other Party (the “Disclosing
Party”) in connection with the Services or this Agreement. The Receiving Party
shall not disclose Confidential Information to any other Person, and shall not
use Confidential Information for any purposes other than in connection with the
performance of its obligations under this Agreement; provided that the Receiving
Party shall be permitted to disclose Confidential Information (i) pursuant to
the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by applicable
law or compulsory legal process based on the advice of counsel (in which case
the Receiving Party agrees, to the extent practicable and not prohibited by
applicable law, to inform the Disclosing Party promptly thereof prior to
disclosure; provided, however, that this clause shall not require AST to notify
the Company of its receipt of any subpoena, summons, or other legal process
relating to wage garnishment, tax levy or domestic matter proceedings filed
against or by a Shareholder); or (ii) upon the request or demand of any
regulatory authority having jurisdiction over the Receiving Party (in which case
the Receiving Party agrees, to the extent practicable and not prohibited by
applicable law, to inform the Disclosing Party promptly thereof prior to
disclosure). The Receiving Party shall safeguard the Confidential Information to
the same extent that it safeguards its own confidential information of a like
nature and in any event with not less than a reasonable degree of care.

 

-5-

 

  

(d)          Upon the termination of this Agreement or upon the Disclosing
Party’s written request, the Receiving Party shall, at the Disclosing Party’s
option, either destroy or return to the Disclosing Party any and all of the
Confidential Information, written or other materials derived from the
Confidential Information, and copies thereof, and shall delete and purge
permanently all copies and traces of the same from any storage location and/or
media to the extent reasonably or technically possible. The Receiving Party
shall, within fifteen (15) days from the termination of this Agreement or such
request, provide the Disclosing Party with a certificate signed by an authorized
officer of the Receiving Party confirming that the Receiving Party has fulfilled
its obligations under this clause. Notwithstanding the foregoing, upon notice to
the Disclosing Party, the Receiving Party may keep a copy of the Confidential
Information after termination of this Agreement to the extent necessary for
audit and/or regulatory purposes or to the extent required under applicable law.

 

9.            Termination.

 

(a)          Either Party may terminate this Agreement if the other Party
breaches any material provision herein and either the breach cannot be cured or,
if the breach can be cured, it is not cured by the breaching Party within 45
days after the breaching Party’s receipt of written notice of such breach (the
“Cure Period”). If the Company is the breaching Party, then, during the Cure
Period, upon written notice to the Company, AST may suspend the Services without
terminating the Agreement. During the period of suspension of Services, AST
shall have no obligation to act as Transfer Agent, it being understood that such
suspension shall not affect AST’s rights and remedies hereunder.

 

(b)          Either Party may terminate this Agreement, effective upon written
notice to the other Party, if the other Party (i) becomes insolvent or admits
its inability to pay its debts generally as they become due; (ii) becomes
subject, voluntarily or involuntarily, to any proceeding under any domestic or
foreign bankruptcy or insolvency law, which is not fully stayed within seven (7)
business days or is not dismissed or vacated within forty-five (45) business
days after filing; (iii) is dissolved or liquidated or takes any corporate
action for such purpose; (iv) makes a general assignment for the benefit of
creditors; or (v) has a receiver, trustee, custodian or similar agent appointed
by order of any court of competent jurisdiction to take charge of or sell any
material portion of its property or business.

 

(c)          The expiration or termination of this Agreement, for any reason,
shall not release either Party from any obligation or liability to the other
Party, including any payment and delivery obligation, that (i) has already
accrued hereunder; (ii) comes into effect due to the expiration or termination
of the Agreement; or (iii) otherwise survives the expiration or termination of
this Agreement. Following the termination of this Agreement, AST shall promptly
invoice the Company for any outstanding Service Fees and Expenses due and owing
under this Agreement, and the Company shall pay all such Service Fees and
Expenses to AST in accordance with the payment terms set forth in this
Agreement.

 

(d)          If the Company terminates this Agreement pursuant to Sections 2 or
9(a), then the Company shall pay to AST (i) all amounts outstanding under this
Agreement as of the date of such termination and (ii) AST’s then-customary fees
for Record Transfer Services. If the Company terminates this Agreement for any
reason other than pursuant to Sections 2 or 9(a), then the Company shall pay to
AST (x) all outstanding Service Fees and Expenses as of the date of such
termination, (y) the Service Fees that would otherwise have accrued during the
remainder of the then-current Term, and (z) AST’s then-customary fees for Record
Transfer Services.

 

-6-

 

  

10.          Limitations on Liability.

 

(a)          To the fullest extent permitted by applicable law, no Party shall
be liable to any other Party on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).

 

(b)          AST’s liability arising out of or in connection with the Services
shall not exceed the aggregate amount of all Service Fees paid under this
Agreement during the twelve-month period immediately prior to the date of
occurrence of the circumstances giving rise to such liability.

 

11.          Indemnity.

 

(a)          The Company hereby agrees to indemnify and hold harmless AST and
its Affiliates and its and their officers, directors, employees, advisors,
agents, other representatives and controlling persons (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, liabilities and
expenses, joint or several, to which any such Indemnified Person may become
subject arising out of or in connection with this Agreement and the Services or
any claim, litigation, investigation or proceeding relating to any of the
foregoing (each, a “Proceeding”), regardless of whether any such Indemnified
Person is a party thereto or whether a Proceeding is brought by a third party or
by the Company or any of its Affiliates, and to reimburse each such Indemnified
Person upon demand for any reasonable, documented legal or other out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing by one counsel to the Indemnified Persons taken as a whole and, in the
case of aconflict of interest, one additional counsel to the affected
Indemnified Persons taken as a whole; provided that the foregoing indemnity
shall not, as to any Indemnified Person, apply to losses, claims, damages,
liabilities or related expenses to the extent they have resulted from the
willful misconduct, bad faith or gross negligence of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

(b)          AST agrees to notify the Company promptly of the assertion of any
Proceeding against any Indemnified Person; and the Company agrees to notify AST
promptly of the assertion of any Proceeding against the Company, or any of its
officers, directors, employees, advisors, agents, other representatives and
controlling persons in connection with the Services, in which event AST agrees
to assume sole responsibility of promptly notifying any of the relevant
Indemnified Persons of any such assertion. At the Company’s election, unless
there is a conflict of interest, the defense of the Indemnified Persons shall be
conducted by the Company’s counsel. Notwithstanding the foregoing, AST may
employ separate counsel to represent it or defend AST or an Indemnified Person
in such Proceeding, and the Company will pay any reasonable, documented legal or
other out-of-pocket expenses of counsel if AST or such Indemnified Person
reasonably determines, based on the advice of its legal counsel, that there are
defenses available to AST or such Indemnified Person that are different from, or
in addition to, those available to the Company, or if an actual or potential
conflict of interest between AST or the Indemnified Person and the Company makes
representation by the Company’s counsel not advisable; provided that, unless
there is an actual or potential conflict of interest, the Company will not be
required to pay the fees and expenses of more than one separate counsel for all
Indemnified Persons in any jurisdiction in any single Proceeding. In any
Proceeding the defense of which the Company assumes, the Indemnified Persons
shall be entitled to participate in such Proceeding and retain its own counsel
at such Indemnified Person’s own expense.

 

(c)          The Company shall not be liable for any settlement of any
Proceedings effected without its consent (which consent shall not be
unreasonably withheld, conditioned or delayed), but if settled with the
Company’s written consent or if there is a final judgment for the plaintiff in
any such Proceedings, the Company agrees to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with clause (a) above. The Company shall not, without the prior written consent
of an Indemnified Person (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement or consent to the entry of any
judgment of any pending or threatened Proceedings in respect of which indemnity
could have been sought hereunder by such Indemnified Person, unless (i) such
settlement includes an unconditional release of such Indemnified Person in form
and substance satisfactory to such Indemnified Person from all liability on
claims that are the subject matter of such Proceedings and (ii) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnified Person.

 

-7-

 

  

12.          Force Majeure. AST shall not be liable for failure or delay in the
performance of the Services if such failure or delay is due to causes beyond its
reasonable control, including but not limited to Acts of God (including fire,
flood, earthquake, storm, hurricane or other natural disaster), war, invasion,
act of foreign enemies, hostilities (regardless of whether war is declared),
civil war, rebellion, revolution, insurrection, military or usurped power or
confiscation, terrorist activities, nationalization, government sanction,
blockage, embargo, labor dispute, strike, lockout or interruption or failure of
electricity or telephone service or any other force majeure event.

 

13.          Notices. Any notice, report or payment required or permitted to be
given or made under this Agreement by one Party to the other shall be in writing
and addressed to the other Party at the following address (or at such other
address as shall be given in writing by one Party to the other):

 

If to the Company:

 

Runway Growth Credit Fund, Inc.

205 N. Michigan Avenue

Suite 2400

Chicago, IL 60601

Attention: Thomas Raterman

Email: tr@runwaygrowth.com

 

With a copy to:

 

Eversheds Sutherland (US) LLP

700 6th Street NW

Suite 700

Washington, DC 20001

Attention: Stephani Hildebrandt

Email: stephanihildebrandt@eversheds-sutherland.com

 

If to AST:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: Relationship Management

 

With a copy to:

 

American Stock Transfer & Trust Company, LLC

48 Wall Street, 22nd Floor

New York, New York 10005

Attention: Legal Department

Email: legalteamAST@astfinancial.com

 

-8-

 

  

15.          Miscellaneous.

 

(a)          The Company acknowledges and agrees that (i) nothing herein shall
be construed as creating any agency, partnership, joint venture or other form of
joint enterprise, employment or fiduciary relationship between the Parties, and
(ii) the Company waives, to the fullest extent permitted by law, any claims that
it may have against AST for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that AST shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim.

 

(b)          This Agreement shall be construed and enforced in accordance with
the laws of the State of New York, without reference to its conflicts of law
rules. It is agreed that any action, suit or proceeding arising out of or based
upon this Agreement shall be brought in the United States District Court for the
Southern District of New York or any court of the State of New York of competent
jurisdiction located in such District. Service of any process by registered mail
addressed to each party at the respective address above shall be effective
service of process against such party for any suit, action or proceeding brought
in any such court. Each Party (i) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the Services in any New York State court or in any such
Federal court; (ii) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court; and (iii) agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
EACH PARTY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED
TO OR ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE OF ANY SERVICE HEREUNDER.

 

(c)          The compensation, reimbursement, confidentiality, indemnification,
jurisdiction, governing law, and waiver of jury trial provisions contained
herein shall remain in full force and effect regardless of the termination of
this Agreement. No amendment or waiver of any provision hereof shall be
effective unless in writing and signed by the Parties and then only in the
specific instance and for the specific purpose for which given. This Agreement
is the only agreement between the Parties with respect to the matters
contemplated hereby and sets forth the entire understanding of the Parties with
respect thereto. This Agreement and the obligations hereunder of each Party
shall not be assignable by such Party without the prior written consent of the
other Party (such consent not to be unreasonably withheld, delayed or
conditioned); provided that AST may assign this Agreement or any rights granted
hereunder, in whole or in part, to (i) its Affiliates in connection with a
reorganization or (ii) a Person that acquires all or substantially all of the
business or assets of AST whether by merger, acquisition, or otherwise.

 

(d)          This Agreement may be executed in any number of counterparts and by
different Parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile transmission or in “.pdf” or “.tif” form shall be
effective as delivery of a manually executed counterpart of this Agreement. If
any provision of this Agreement shall be held illegal or invalid by any court,
this Agreement shall be construed and enforced as if such provision had not been
contained herein and shall be deemed an agreement between the Parties to the
fullest extent permitted by law. 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-9-

 



 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed as
of the date first above written. 

 

AMERICAN STOCK TRANSFER &   RUNWAY GROWTH CREDIT FUND INC. TRUST COMPANY, LLC  
            By: /s/ Carlos Pinto   By:  /s/ Thomas B. Raterman Name: Carlos
Pinto     Name: Thomas B. Raterman Title: Senior Vice President     Title: Chief
Financial Officer

 



-10-

 

  

Schedule 1

 

Services

 

Capitalized terms used herein and not defined have the meaning ascribed to such
terms in the Agreement. Unless otherwise noted, AST will provide the following
services:

 

ACCOUNT MAINTENANCE AND RECORDKEEPING

·Open new accounts, consolidate and close Shareholder accounts

·Annual record storage services (subject to additional fee)

·Maintain all Shareholder accounts

·Process address changes, including seasonal addresses

·Place, maintain and remove stop transfers

·Post all debit and credit certificate transactions

·Perform social security solicitation

·Handle shareholder and broker inquiries, including internet correspondence

·Respond to requests for audit confirmations

·Monthly report for all classes of securities in Microsoft Word and HTML formats
(Excel format is subject to an additional fee)

 

STOCK AUDIT / CONTROL BOOK FUNCTIONS

·Maintain accurate records of outstanding Shares

·Respond to requests for audit confirmations

·Provide web access to the total outstanding Share balances

 

CERTIFICATE AND SECURITY ISSUANCE FUNCTIONS

·Process all routine transfers

·Post all debit and credit certificate transactions

·Issue Stock Certificates

·Create book entry Direct Registration System (“DRS”) positions

·Participate in the DRS profile system, allowing broker “sweeps” of registered
positions

·Interface electronically with DTC/CEDE & CO.

·Mail newly-issued certificates/DRS advices to Shareholders

·Replace lost or stolen Stock Certificates upon Shareholder request

·Issue and register all Stock Certificates

·Issue shares upon exercise of stock options.

·Process legal transfers and transactions requiring special handling

·Provide, upon request, access to daily reports of processed transfers

 

REPORTING

·Furnish, upon request, unlimited Shareholder list, sorted by Company-designated
criteria

 

LISTS AND MAILINGS

·Enclose multiple proxy cards to same household in one envelope, if applicable
(subject to additional fee)

·Monitor and suppress undeliverable mail until correct address is located

·Furnish shareholder lists, in any sequence

 

-11-

 

  

·Provide geographical detail reports of all stocks issued/surrendered over a
specific period

·Provide mailing labels

 

WEB-BASED ORIGINAL ISSUANCE (OI) / DWAC SYSTEM 1

·Facilitate Deposit/Withdrawal At Custodian (“DWAC”) and original issuances
initiated from the Company’s desktop via Internet

·Accept files for original issuances

·Allow multiple requests to be submitted on the same form at the same time

·Notify the Company via email when matching broker instructions have not been
received

·Provide designated brokers the ability for brokers to log into the system and
track the status of Company-submitted items

·Report daily and monthly transactions via e-mail

·Enforce built-in security procedures

 

TECHNOLOGY AND INTERNET ACCESS

·Retrieve account information (including outstanding Stock Certificates and
checks) 24 hours a day, 7 days per week

·Review frequently asked questions, including transfer requirements and
corporate actions data

·Download forms (e.g., affidavit of domicile, form W8/W9, letters of transmittal
and stock power)

·Change account addresses

·Replace lost, stolen or uncashed checks

·Replace lost, stolen or non-received Stock Certificates

·Obtain a duplicate Form 1099

·Sign up for electronic delivery (e.g., for proxy materials)

·Request a certificate for shares held in book-entry or plan form

·Enroll to have dividends directed toward purchase of additional Shares

·Send e-mail inquiries concerning Shareholder’s account, or conduct an online
chat session with one of AST’s customer service representatives

 

SHAREHOLDERS VIA THE INTERACTIVE VOICE RESPONSE (“IVR”)

·Obtain account-specific information, including account balance

·Execute plan transactions, including sales and certification requests

·Request a duplicate Form 1099, with delivery via mail or fax

·Request a transfer package via mail or fax

·Request forms to effect address changes, check replacements, Stock Certificate
replacements and direct deposit enrollments

·Obtain information pertaining to current corporate actions or other significant
Company events

 

SHAREHOLDER (INQUIRIES)

·Distribute “welcome” material to new Shareholders (may incur reimbursable
expenses)

·Provide assistance to Shareholders related to their securities holdings as they
initiate account inquiries or perform transactions, including guidance through
common transactions and explanations for transaction rejections and the
corrective steps required to complete their request

·Provide 24/7 account access via the internet and IVR telephonic system

·Provide toll-free number for Shareholder-initiated telephone inquiries to AST’s
call center

 



 



1 Please note that AST does not charge a fee for DWAC processing but that the
broker may charge fees incurred from receipt of Shares.

 

-12-

 

  

·Oversee the fulfillment process for potential investors (if applicable)

 

CLIENT-DESIGNATED PERSONNEL VIA THE INTERNET

·View and download detailed Shareholder data, including: name, address of
record, account number(s), number of Shares held in certificate and book-entry
form, historical dividend-related information and cost basis reporting
information

·Obtain total outstanding Share balances

·Utilize AST’s reporting tool to generate comprehensive reports in a real-time
environment, with immediate e-mail delivery

·Issue stock options and effect delivery through the DWAC system

·Update company profile and corporate information

 

Control Books Tracking

·Receive daily emails of control books information

·Review current transactions affecting the number of outstanding Shares in a
Company-specified date range

 

Proxy Central

·Proxy reports (either summarized or detailed) by proposal

·Voting status on the 50 largest accounts

·Shareholders attending the Company annual meeting

·DTC position listing

·Broker voting detail

 

ANNUAL SHAREHOLDER MEETING

·Process proxy votes for routine/non-routine meetings of the Company

·Imprint Shareholders’ name on proxy cards

·2Mail material to Shareholders

·Prepare and transmit daily proxy tabulation reports to the Company by email

·Provide certified Shareholder list in hard copy if requested

·Facilitate proxy distribution mailing

 

DIVIDEND DISBURSEMENT

·Confirm in writing that the dividend notice was received

·Prepare and calculate dividend payments

·Coordinate dividend checks and enclosures (if applicable) mailing to the
Shareholders

·Furnish one copy of the dividend register, hard copy or CD-ROM (if requested)

·Place stop payment orders on reported lost dividend checks

·Issue replacement dividend checks/sales checks

·Provide copies of paid dividend checks upon request (subject to additional fee)

·Report annual dividend income to Shareholders on applicable Form 1099

·File annual tax information electronically to the Internal Revenue Service

·Withhold and remit backup withholding taxes as required by the Internal Revenue
Service

·Withhold foreign tax and file foreign tax reports as required by the Internal
Revenue Service

·Maintain custody and control of all undeliverable checks and forward returned
items to Shareholders upon confirmation of a current address

 



 





2 Please note that postage and processing fees will apply. 

 

-13-

 

 

Unclaimed Property

·Analyze and identify unclaimed or abandoned property across each class of
security (if applicable)

·Prepare and distribute due diligence notices (may incur reimbursable expenses)

·Prepare unclaimed or abandoned property reports (including null or negative
reports, if applicable)

·Deliver all unclaimed property and reports to the applicable jurisdictions

·Respond to shareholder and state inquiries relating to unclaimed property
filings

 

-14-

 

  

Schedule 2

 

Fees

 

Transfer Agent AND Registrar SERVICES      *Monthly Administration Fee  $[●] 
*Upon Implementation of Quarterly Dividend  $[●]  Unclaimed Property Reporting 
$[●]  *Up to 750 registered shareholders (each additional class of security $250
per month)        Account Maintenance per Account   Included  Issuance and
Registration of Stock Certificates   Included  Each Stock Certificate cancelled 
 Included  Restricted/Preferred Accounts   Included  General Written
Correspondence   Included  Shareholder Address Changes   Included  Customer
Service – Telephone   Included  Research and Responding to Shareholder
Inquiries   Included  Issuance of Restricted Transfers   Included  Issuance of
Stock Option   Included  3DWAC Transfers (broker fees may apply)   Included 
Non-Routine Transfers (including removal of legends and transfer of applicable
Shares)   Included  Shareholder Internet Access   Included  Client Internet
Access   Included  4DRS Sale Program – Transaction Fee (to be paid by the
Shareholder)   Per transaction         SHARE CONVERSION PORTAL  $5,000    
ANNUAL MEETING ADministration SERVICES      Prepare Full Shareholder List as of
Record Date   Included  Complete Reporting for Proxy Program   Included  Enclose
and Mail Proxy Materials (mailing costs applied as out-of-pocket)   Included 
Receive and Scan Returned Proxies   Included  Tabulate Proxies (Registered and
Beneficial Holders – per vote fee applicable)   Included  Prepare and Verify
Final Vote List   Included  Online access for Company to monitor voting 
 Included  Omnibus Download of Proxy from DTC   Included  Inspector of Election
(travel fees will be applied as out-of-pocket expenses)   Available  Online &
Telephonic Voting for Registered Shareholders   Available         MANAGEMENT
REPORTING      Standard Reporting Suite   Included  Online Access to Management
Reports   Included  Report Requirements determined at Conversion   Included 

 



 



3 Please note that AST does not charge a fee for DWAC processing but that the
broker may charge fees incurred from receipt of Shares.

 

4 A transaction fee of $15.00 plus $0.12 per Share sold will be charged to the
Shareholder.

 

-15-

 



 

SPECIAL SERVICES

Services not included herein (including, without limitation, trustee and
custodial services, exchange/tender offer services, stock dividend disbursement
services, voluntary disclosure agreements and audit administration services
relating to abandoned or unclaimed property) but requested by the Company may be
subject to additional charges.

 

Out-of-pocket Expenses



All customary out-of-pocket expenses will be billed in addition to the foregoing
fees. These charges include, but are not limited to, printing and stationery,
freight and materials delivery, postage and handling.

 

The foregoing fees apply to services ordinarily rendered by AST and are subject
to reasonable adjustment based on final review of documents.

 



-16-

